FOR PUBLICATION
ATTORNEYS FOR APPELLANT:                    ATTORNEYS FOR APPELLEE:

JAMES R. FISHER                             DANFORD R. DUE
DEBRA H. MILLER                             SCOTT E. ANDRES
Miller & Fisher, LLC                        Due Doyle Fanning, LLP
Indianapolis, Indiana                       Indianapolis, Indiana

ROGER L. PARDIECK
KAREN M. DAVIS
                                                                      FILED
                                                                    Mar 29 2012, 9:33 am
SUSAN E. BOATRIGHT
The Pardieck Law Firm
                                                                           CLERK
Seymour, Indiana                                                         of the supreme court,
                                                                         court of appeals and
                                                                                tax court




ATTORNEYS FOR AMICUS:                       ATTORNEYS FOR AMICUS:
Indiana Trial Lawyers Association           Defense Trial Counsel of Indiana

WILLIAM E. WININGHAM                        JULIA B. GELINAS
JOHN G. SHUBAT                              LUCY R. DOLLENS
Wilson Kehoe & Winingham LLC                Frost Brown Todd LLC
Indianapolis, Indiana                       Indianapolis, Indiana

                                            DONALD B. KITE, SR.
                                            Gonzalez, Saggio & Harlan LLP
                                            Indianapolis, Indiana


                              IN THE
                    COURT OF APPEALS OF INDIANA

MARY E. SANTELLI, as Administrator of the   )
Estate of JAMES F. SANTELLI,                )
                                            )
       Appellant - Plaintiff,               )
                                            )
              vs.                           )      No. 49A04-1011-CT-704
                                            )
ABU M. RAHMATULLAH, individually, and       )
d/b/a SUPER 8 MOTEL,                        )
                                            )
       Appellee - Defendant.                )
                        APPEAL FROM THE MARION SUPERIOR COURT
                             The Honorable Cynthia J. Ayers, Judge
                               Cause No. 49D04-0704-CT-14720


                                             March 29, 2012

                                  OPINION - FOR PUBLICATION

FRIEDLANDER, Judge

          In this consolidated appeal, Mary Elizabeth Santelli, as the administrator of the Estate

of James F. Santelli (the Estate), appeals from the trial court’s findings of fact, conclusions

thereon, and order on the Estate’s motion to correct error and motion for a new trial, as well

as from certain rulings made during the jury trial. Abu Rahmatullah (Rahmatullah),

individually and d/b/a Super 8 Motel, also appeals from the trial court’s order. The following

issues are presented for our review:

          1. Can we address on appeal the merits of a motion to correct error that was
             deemed denied, but then belatedly granted?

          2. Does Indiana’s Comparative Fault Act (the Act)1 abrogate the common law
             “very duty” doctrine?

          3. Did the trial court err by allowing the jury to allocate fault to Santelli?

          4. Did the trial court err by excluding evidence of a prior shootout with police
             at Rahmatullah’s hotel?

          We reverse and remand.2

          On October 16 or 17, 2005, Santelli was murdered in the course of a robbery at a


1
    Ind. Code Ann. § 34-51-2-1 et. seq. (West, Westlaw current through 2011 1st Reg. Sess.).
2
  Oral argument was held on February 9, 2012 in the Indiana Court of Appeals courtroom in Indianapolis,
Indiana. We commend counsel for the quality of their written and oral advocacy.


                                                     2
motel owned by Rahmatullah. Santelli was a paying guest of the motel, living there while

working on a construction project. Joseph Pryor, who had previously been employed at the

motel as a general maintenance man, obtained a master keycard to the motel during his brief

employment there and kept the keycard after he walked off the job. Rahmatullah’s manager

at the motel did not perform a criminal background check on Pryor before hiring him. Pryor

had an outstanding warrant for his arrest issued on September 21, 2005, for a probation

violation. Somehow, Pryor gained entry to Santelli’s room and murdered him. Pryor

confessed to robbing and killing Santelli and was sentenced to 85 years in prison for those

crimes.

       On April 5, 2007, the Estate filed a complaint against Rahmatullah arguing that he had

breached his duty of care to Santelli by hiring Pryor, giving Pryor a master keycard to the

motel without running a criminal history check, and failing to provide proper security in the

motel. Rahmatullah asserted a non-party defense, naming Pryor as a non-party defendant.

       At the conclusion of the jury trial, the jury calculated the Estate’s damages to be

$2,070,000.00. The jury allocated fault among the parties as follows: 1) One percent to

Santelli; 2) two percent to Rahmatullah; and 3) ninety-seven percent to Pryor. Based upon

the allocation of fault percentages, the jury entered a verdict in favor of the Estate in the

amount of $41,400.00, or 2 percent of the $2,070,000.00 damages sustained by the

beneficiary of the Estate.

       The Estate filed a motion to correct error and request for a new trial arguing that the

trial court erred by instructing the jury to allocate fault among Santelli, Rahmatullah, and

Pryor, without also instructing the jury on the very duty doctrine. The hearing on the Estate’s

                                              3
motion was held on September 27, 2010. At the conclusion of the hearing, the trial court

asked the parties to submit proposed findings of fact and conclusions thereon and scheduled

an October 25, 2010 deadline for filing them. That filing deadline was within thirty days of

the hearing date, but left only two days for the trial court to issue its ruling on the motion

within the time provided for by rule. See Ind. Trial Rule 53.3. At the conclusion of the

hearing the following exchange took place:

       THE COURT:           If you would . . . really to be honest with you, I think that
                            a simple order like Mr. Due prepared probably is going
                            to require findings of facts and conclusion because,
                            regardless of the outcome, it’s going to be appealed.
                            And if I don’t send findings of facts and conclusions,
                            then the Court of Appeals will say that in the opinion that
                            there aren’t any and it’s much more . . . it’s much easier
                            for them to deal with it if there are findings of facts and
                            conclusions.

       MR. FISHER:          May we submit some post-hearing, Your Honor?

       THE COURT:           I’ll give you plenty of time to do it.

       MR. DUE:             In response to that, Your Honor, because of the way
                            these issues have been raised and in your rulings
                            throughout, I think that there’s plenty of information in
                            the record.

       THE COURT:           For me to comb through the record you mean?

       MR. DUE:             Well, no, no. No, no, no. I don’t think that the Court of
                            Appeals would require . . .

       THE COURT:           Oh.

       MR. DUE:             . . . findings or conclusions in a case like this.

                                            ***

       THE COURT:           . . . So this is September the 27th. A couple of weeks do

                                              4
                             you think? Mr. Due, I know you have a very busy
                             schedule.

       MR. DUE:              Yeah, that would be alright.

       THE COURT:            Alright. How about . . . let’s make it the 20th. Yeah.
                             Let’s make it the 20th of October because I have another
                             jury starting tomorrow. I won’t have time to look at it
                             this week. I mean, even if I got them I wouldn’t be able
                             to do much with it. So that gives you plenty of time and
                             give[s] me some time to review your findings of facts
                             and conclusions once I get them. The 20th is a
                             Wednesday. Is that not a good date for you Mr.
                             Pardieck?

       MR. PARDIECK:         Your Honor, could that be moved out to the following
                             Monday. We have a jury trial starting on the 17th of
                             October.

       THE COURT:            Okay. The 25th?

       MR. PARDIECK:         The 25th?

       THE COURT:            The 25th of October?

       MR. PARDIECK:         Yes, the 25th. That would be appreciated.

       THE COURT:            That’s fine with me. Alright. Then the findings of facts
                             and conclusions are due on the 25th and then the order
                             will be out just as soon as I can get to it after that.

Motion to Correct Error Hearing Transcript at 24-26. The parties submitted proposed

findings of fact and conclusions thereon, and the trial court issued its order on November 5,

2010. In its order, the trial court granted the Estate’s motion in part, setting aside the jury

verdict with respect to the allocation of fault. Specifically, the trial court found that the

jury’s allocation of non-party fault at 97%, in spite of Rahmatullah’s negligent conduct,

effectively eliminated Rahmatullah’s duty to protect customers, and thus, was against the


                                              5
weight of the evidence. The motion to correct error was denied in all other respects.

          The Estate filed its notice of appeal from the trial court’s order on November 19,

2010, and Rahmatullah filed his notice of appeal on December 6, 2010. The Estate asserted

in its notice of appeal that it was appealing from the jury verdict and from the trial court’s

deemed denial of the Estate’s motion to correct error, and from the belated findings and

ruling issued by the trial court on the motion to correct error on November 5, 2010.

Rahmatullah asserted in his notice of appeal that he was appealing the trial court’s belated

order granting the Estate’s motion to correct error in part, as it was untimely. Rahmatullah

later filed a motion to consolidate both appeals, which was granted by this court.

          The Indiana Trial Lawyers’ Association and Defense Trial Counsel of Indiana were

granted leave to file amicus briefs. We now consider this consolidated appeal and the

motions filed in this matter.3

                                                       1.

          Rahmatullah argues that the Estate’s motion to correct error was deemed denied when

the trial court failed to rule upon the motion within thirty days after the hearing on the

motion. Rahmatullah contends that because the motion was deemed denied, the trial court’s

subsequent order ruling on the motion to correct error is void. By timely appealing that

belated order and enforcing the deemed denial, the argument follows, the belated order

granting the motion is voidable. Rahmatullah seeks to enforce the deemed denial.

          T. R. 53.3 provides in pertinent part as follows:

          (A) Time limitation for ruling on motion to correct error. In the event a
3
    In a separate order, we deny Rahmatullah’s motion to strike the Estate’s cross-cross-appeal reply brief.


                                                       6
       court fails for forty-five (45) days to set a Motion to Correct Error for hearing,
       or fails to rule on a Motion to Correct Error within thirty (30) days after it was
       heard or forty-five (45) days after it was filed, if no hearing is required, the
       pending Motion to Correct Error shall be deemed denied. Any appeal shall be
       initiated by filing the notice of appeal under Appellate Rule 9(A) within thirty
       (30) days after the Motion to Correct Error is deemed denied.

       (B) Exceptions. The time limitation for ruling on a motion to correct error
       established under Section (A) of this rule shall not apply where:

                                               ***

              (2) The parties who have appeared or their counsel stipulate or agree on
              record that the time limitation for ruling set forth under Section (A)
              shall not apply; or

              (3) The time limitation for ruling has been extended by Section (D) of
              this rule.

                                               ***

       (D) Extension of time for ruling. The Judge before whom a Motion to
       Correct Error is pending may extend the time limitation for ruling for a period
       of no more than thirty (30) days by filing an entry in the cause advising all
       parties of the extension. Such entry must be in writing, must be noted in the
       Chronological Case Summary before the expiration of the initial time period
       for ruling set forth under Section (A), and must be served on all parties.
       Additional extension of time may be granted only upon application to the
       Supreme Court as set forth in Trial Rule 53.1(D).

       T.R. 53.3(A) explicitly states that if the trial court fails to rule within thirty days of the

hearing on the motion to correct error, the motion is deemed denied. Case law interpreting

T.R. 53.3(A), however, changed the way courts on review treat a belated grant of a motion to

correct error that by operation of the rule was deemed denied. A trio of cases that are

relevant here begin with the Supreme Court’s opinion in Cavinder Elevators, Inc. v. Hall,

726 N.E.2d 285 (Ind. 2000), then its opinion in Garrison v. Metcalf, 849 N.E.2d 1114 (Ind.

2006), and conclude with its opinion in HomEq Servicing Corp. v. Baker, 883 N.E.2d 95

                                                 7
(Ind. 2008). These cases establish the framework for the determination of whether we may

review the merits of the motion to correct error once it is belatedly granted.

       We have previously stated that “when presented with the question of the validity of a

belated grant of a motion to correct error . . . [o]ur inquiry involves . . . two steps.” Wurster

Const. Co., Inc. v. Essex Ins. Co., 918 N.E.2d 666, 672 (Ind. Ct. App. 2009). First, we

determine whether the belated grant is void. Cavinder Elevators, Inc. v. Hall, 726 N.E.2d

285. If the belated grant is void, then we address whether the issues raised by the movant in

the motion to correct error can again be raised on cross-appeal. HomeEq Servicing Corp. v.

Baker, 883 N.E.2d 95. Prior to 2000, we held that once a motion to correct error was deemed

denied the trial court’s power to rule on the motion was extinguished and its later ruling was

a nullity. Moran v. Cook, 644 N.E.2d 179 (Ind. Ct. App. 1994).

       In Cavinder Elevators, Inc. v. Hall, 726 N.E.2d 285, the plaintiff filed a motion to

correct error, a hearing was held, and the motion to correct error was deemed denied. The

plaintiff filed a notice of appeal challenging the deemed denial of the motion to correct error.

The trial court belatedly granted the motion to correct error. The defendant filed a notice of

appeal challenging the trial court’s belated grant, and the plaintiff cross-appealed on the

merits of the motion.

       The Supreme Court held that if the proponent of the motion appeals and the trial court

then belatedly grants the motion to correct error, the opponent of the motion can (1) agree to

the belated ruling, or (2) appeal the belated grant. The proponent of the motion to correct

error in Cavinder could assert the merits of the motion to correct error as a cross-appeal issue

because he had timely appealed the deemed denial.

                                               8
       Footnote 4 of the opinion stated that “if the trial court belatedly grants a motion to

correct error before the party filing the motion to correct error initiates an appeal but during

the time period within which such party is entitled to appeal from the deemed denial, the

party may assert as cross-error the issues presented in its ‘deemed denied’ motion to correct

error.” Cavinder Elevators, Inc. v. Hall, 726 N.E.2d at 289 n.4.

       In the next case, Garrison v. Metcalf, the defendant filed a motion to correct error and

a hearing was held. The motion was deemed denied, but no appeal was initiated prior to the

trial court’s belated grant of the motion within the thirty-day period for appealing the deemed

denial. The plaintiff filed a notice of appeal attempting to enforce the deemed denial, but

arguing in the alternative that the belated grant was wrongly granted on the merits. The

Supreme Court held that the defendant could not argue the merits of the motion to correct

error because the defendant did not raise the issue on cross-appeal when filing its brief in the

appeal initiated by the plaintiff.

       In HomEq Servicing Corp. v. Baker, the defendant filed a motion to correct error and a

hearing was held on that motion. The motion was deemed denied. The trial court belatedly

granted the motion within the thirty-day period for an appeal of the deemed denial. The

plaintiff filed a notice of appeal seeking to enforce the deemed denial. The defendant cross-

appealed on the merits of the motion to correct error. The Supreme Court allowed the

consideration of the cross-appeal on the merits of the motion to correct error, applying the

footnote 4 exception from Cavinder.

       Here, we have the timely initiation of two appeals, one by each party, to enforce the

deemed denial, and for consideration of the merits of the deemed denied motion to correct

                                               9
error and/or validation of the order belatedly granting the motion to correct error in part.

With respect to Rahmatullah’s attempt to seek to enforce the deemed denial, a good argument

could be made that the parties acquiesced to an extension of time in which the trial court

could rule on the motion after receiving proposed findings of fact and conclusions from the

parties. We believe that is precisely what happened here. At the end of the discussion

between the parties and the trial court regarding the selection of the deadline for the

submission of the proposed findings of fact and conclusions of law, the trial court told the

parties that an order would follow as soon thereafter as possible. Neither party objected to

the trial court’s proposal, orally or in writing, and reasonable people could interpret the

parties’ silence at the hearing as a tacit agreement on the record that the time limitations of

T.R. 53.3 would not apply.

       Even though we believe that the trial court’s order could be validated and enforced as

discussed above, we will address the merits of the belatedly granted motion to correct error,

presuming that it was deemed denied by operation of the rule, because the order was timely

appealed. The footnote 4 exception of Cavinder dictates that result here. The trial court

belatedly granted the Estate’s motion to correct error before the Estate timely initiated an

appeal, but during the time period within which the Estate was entitled to appeal from the

deemed denial.

                                              2.

       The Estate argues that Rahmatullah, as owner of the motel, owed a duty to Santelli to

exercise reasonable care to protect him, a business invitee, from criminal assault. In order to

prove negligence, a plaintiff must establish (1) the existence of a duty owed by the defendant

                                              10
to the plaintiff, (2) the defendant’s failure to conform his conduct to the requisite standard of

care required by the relationship, and (3) injury to the plaintiff proximately resulting from

that failure. Rubin v. Johnson, 550 N.E.2d 324 (Ind. Ct. App. 1990). Whether a duty exists

is a question of law. Id.     Further, a duty may derive from common-law principles of

negligence or from the violation of a statute. Id.

       “Landowners have a duty to take reasonable precautions to protect their invitees from

foreseeable criminal attacks.” Paragon Family Rest. v. Bartolini, 799 N.E.2d 1048, 1052

(Ind. 2003). The Supreme Court and this court have applied the rule set forth in Restatement

(Second) of Torts (1965) §344, which provides as follows:

       A possessor of land who holds it open to the public for entry for his business
       purposes is subject to liability to members of the public while they are upon
       the land for such a purpose, for physical harm caused by the accidental,
       negligent, or intentionally harmful acts of third persons or animals, and by the
       failure of the possessor to exercise reasonable care to
       (a)     Discover that such acts are being done or are likely to be done, or
       (b)     Give a warning adequate to enable the visitors to avoid the harm, or
       otherwise protect them against it.

Comment f to this section further provides:

       Duty to police premises. Since the possessor is not an insurer of the visitor’s
       safety, he is ordinarily under no duty to exercise any care until he knows or has
       reason to know that the acts of the third person are occurring or are about to
       occur. He may, however, know or have reason to know, from past experience,
       that there is a likelihood of conduct on the part of third persons in general
       which is likely to endanger the safety of the visitor, even though he has no
       reason to expect it on the part of any particular individual. If the place or
       character of his business, or his past experience, is such that he should
       reasonably anticipate careless or criminal conduct on the part of third persons,
       either generally or at some particular time, he may be under a duty to take
       precautions against it, and to provide a reasonably sufficient number of
       servants to afford a reasonable protection.



                                               11
See e.g., Muex v. Hindel Bowling Lanes, Inc., 596 N.E.2d 263 (Ind. 1992); Bearman v. Univ.

of Notre Dame, 453 N.E.2d 1196 (Ind. Ct. App. 1983).

        In Delta Tau Delta, Beta Alpha Chapter v. Johnson, 712 N.E.2d 968, 973 (Ind. 1999),

our Supreme Court examined several tests4 in reaching its determination that the “totality of

the circumstances” test should be used to decide whether a criminal assault on the premises

was foreseeable. See also, Vernon v. The Kroger Co., 712 N.E.2d 976 (Ind. 1999) (using

totality of the circumstances test to determine if owner of store owed duty to customer to take

reasonable care to protect against a third-party criminal attack in the store parking lot); L.W.

v. Western Golf Assoc., 712 N.E.2d 983 (Ind. 1999) (using totality of circumstances test to

determine if owner of student housing owed duty to protect student against criminal acts of

third party). In later cases, our Supreme Court has continued to follow this test and reiterated

that “when the landowner is in a position to take reasonable precautions to protect his guest

from a foreseeable criminal act, courts should not hesitate to hold that a duty exists.”

Paragon Family Rest. v. Bartolini, 799 N.E.2d at 1053; The Kroger Co. v. Plonski, 930

N.E.2d 1 (Ind. 2010) (store owner owed duty to protect customer from criminal acts of all

third parties, not just other patrons or guests, but issue of fact whether criminal activity was

foreseeable).

        The Estate argues that the trial court erred by denying its motion for partial summary



4
 These tests include (1) the specific harm test, whereby the owner owes no duty unless he knew or should
have known that the specific harm was occurring or was about to occur; (2) the prior similar incidents test,
whereby the owner may owe a duty of reasonable care if there is evidence of prior similar incidents of crime
on or near the owner’s property such that the crime in question was foreseeable; (3) the balancing test,
whereby the degree of foreseeability of harm is balanced against the burden of the duty imposed; and (4) the
totality of the circumstances test, whereby the court considers all of the circumstances surrounding an event,

                                                     12
judgment, tendered instruction on the very duty doctrine, and motion to correct error, each of

which advanced the argument that the Act did not abrogate the common-law very duty

doctrine. Rahmatullah, on the other hand, argues to the contrary, and thus, that the trial court

did not err when instructing the jury. Amicus briefs have been filed in support of both sides.

The issue we must address is how non-party fault should be allocated when the non-party

committed a criminal act causing the injury.

        Restatement (Second) of Torts, §449 sets forth the very duty doctrine as follows:

        If the likelihood that a third person may act in a particular manner is the hazard
        or one of the hazards which makes the actor negligent, such an act whether
        innocent, negligent, intentionally tortious, or criminal does not prevent the
        actor from being liable for harm caused thereby.

Indiana courts previously have applied the very duty doctrine as the law in Indiana. For

example, in Rubin v. Johnson, 550 N.E.2d 324 (Ind. Ct. App. 1990), a panel of this court

cited an opinion from the Florida Court of Appeals, K-Mart Enters. v. Keller, 439 So.2d 283

(Fla. App. 1983), to support the decision reached by use of the doctrine. In Rubin, the

owners of a pawn shop, the named defendants in the case, sought to avoid liability for the

death of Johnson, an individual shot to death by a patron to whom they had sold a firearm.

Although the customer had previously exhibited unusual behavior and purchased unusual

items at the pawn shop, and had stated an unusual and inappropriate use of the firearm, the

owners of the pawn shop sold the firearm to him nonetheless. The owners argued that the

patron’s firing of the gun was an intervening criminal act and the proximate cause of

Johnson’s death, thus relieving them of liability. We applied the doctrine and found that the


including the nature, condition, and location of the land, as well as prior similar incidents to determine

                                                   13
criminal use of the firearm sold to one of unsound mind was the “very risk” sought to be

avoided by the statutory duty not to sell a handgun to a person believed to be mentally

incompetent. Rubin v. Johnson, 550 N.E.2d at 333. This court held that the criminal use of

the firearm was foreseeable, and thus could not bar recovery from the seller under the

intervening act doctrine.

        In Sauders v. The Cnty. of Steuben, 693 N.E.2d 16 (Ind. 1998), the estate of a jail

inmate brought a wrongful death action under the Indiana Tort Claims Act against the county

and its employees. The inmate committed suicide at the jail after his arrest. In general, under

the Indiana Tort Claims Act, both contributory negligence and incurred risk bar a plaintiff’s

claim for recovery against government actors. Our Supreme Court, acknowledging a duty set

forth in Restatement (Second) of Torts §314A, cmt. d (1965) (duty to protect against

unreasonable risk of harm, including self-inflicted harm), held that the act of suicide could

not constitute contributory negligence or incurred risk in a custodial suicide case, and that the

trial court’s instructions to the jury on those doctrines was reversible error. Application of

the doctrines in that case would eliminate the duty to protect an inmate from harm. “A duty

to prevent someone from acting in a particular way logically cannot be defeated by the very

action sought to be avoided.” Sauders v. The Cnty. of Steuben, 693 N.E.2d at 19 (quoting

Myers v. Cnty. of Lake, Ind., 30 F.3d 847, 853 (7th Cir. 1994)).

        “It is well settled that the legislature does not intend by a statute to make any change

in the common law beyond what it declares either in express terms or by unmistakable

implication.” Indianapolis Power & Light Co. v. Brad Snodgrass, Inc., 578 N.E.2d 669, 673


whether a criminal act was foreseeable.
                                               14
(Ind. 1991) (citing N. Ind. Pub. Serv. Co. v. Citizens Action Coal., 548 N.E.2d 153 (Ind.

1989)). Because comparative fault statutes are in derogation of existing common law, the

Act must be strictly construed. Id.

       The question here is whether the Act has abrogated the common-law very duty

doctrine. The Estate tendered an instruction on the doctrine, which the trial court refused. In

spite of the lack of instruction on the issue, the Estate, nonetheless, in closing argument

presented the very duty doctrine to the jury. We have found that other common law doctrines

have survived the enactment of the Act. See Control Techniques, Inc. v. Johnson, 762

N.E.2d 104 (Ind. 2002) (doctrine of superseding or intervening cause not abrogated by the

Act, but was subsumed by the Act); Compton v. Pletch, 561 N.E.2d 803 (Ind. Ct. App. 1990)

(sudden emergency doctrine not abrogated by the Act). We conclude that the very duty

doctrine survives as well, and was not abrogated by the Act.

       The Act “governs any action based on fault that is brought to recover damages for

injury or death to a person or harm to property” with certain exceptions not applicable here.

I.C. § 34-51-2-1.

       Under the Act, proportional liability is determined by the fact-finder allocating
       a percentage of “fault” to the claimant, the defendant(s), and any “nonparty.”
       In assessing percentage of fault, the jury shall consider the fault of all persons
       who caused or contributed to cause the alleged injury, death, or damage to
       property . . . . If the claimant’s fault is fifty percent or less, the fact-finder
       determines a verdict by multiplying the percentage of fault of each defendant
       by the total amount of the claimant’s damages. “Fault” is specifically defined
       for the purposes of the Act to include: any act or omission that is negligent,
       willful, wanton, reckless, or intentional toward the person or property of
       others.

Kocher v. Getz, 824 N.E.2d 671, 673 (Ind. 2005) (internal citations omitted).


                                              15
       Further, the Act allows a defendant to assert a nonparty defense. I.C. § 34-51-2-14

(West Westlaw current through 2011 1st Reg. Sess.). The Act also provides a scheme for

allocating liability among persons whose negligence contributed to an injury. Bulldog

Battery Corp. v. Pica Invs., Inc., 736 N.E.2d 333 (Ind. Ct. App. 2000). While the primary

objective of the Act is to eliminate the harshness of the application of contributory

negligence, which precluded recovery for a plaintiff who was only slightly negligent, the Act

provides for the allocation of fault among the plaintiff, defendant, and any other properly

named non-party defendant. Id. A nonparty is defined by statute as “a person who caused or

contributed to cause the alleged injury, death, or damage to property but who has not been

joined in the action as a defendant.” Ind. Code Ann. § 34-6-2-88 (West, Westlaw current

through 2011 1st Reg. Sess.).

       Clearly, the Act allows for recovery from criminal defendants and our Supreme Court

has approved the allocation of fault to criminal defendants. I.C. § 34-51-2-10 (West,

Westlaw current through 2011 1st Reg. Sess.); Paragon Family Rest. v. Bartolini, 799

N.E.2d 1048. This does not, however, support the inference that the very duty doctrine has

been abrogated by the Act, and we conclude that in fact, it has not been abrogated by the Act.

In the new trial on the issue of the allocation of fault, the trial court should instruct the jury

on the very duty doctrine.

       Both our Supreme Court and this court have previously relied on the Restatement

(Second) of Torts in resolving premises liability questions. See Burrell v. Meads, 569 N.E.2d

637 (Ind. 1991) (incorporating Restatement (Second) of Torts § 332 in adopting the

“invitation test” for use in determining who qualifies as an invitee in premises liability

                                               16
actions); see also Frye v. Rumbletown Free Methodist Church, 657 N.E.2d 745 (Ind. Ct.

App. 1995) (adopting Restatement (Second) of Torts § 330 in determining that Indiana

recognizes the privilege to enter another’s land implied by custom). The Estate argues that

we should adopt Restatement (Third) of Torts § 14 (2000), and we do so for the reasons we

discuss below.

       Section 14, entitled “Tortfeasor Liable For Failure To Protect The Plaintiff From The

Specific Risk Of An Intentional Tort”, provides as follows:

       A person who is liable to another based on a failure to protect the other from
       the specific risk of an intentional tort is jointly and severally liable for the
       share of comparative responsibility assigned to the intentional tortfeasor in
       addition to the share of comparative responsibility assigned to the person.

The Commentary and Illustrations following the language of Section 14 are worth

reproducing here, in pertinent part.

                                          Comment:



       a. Scope. The rule in this Section applies only when a person is negligent
       because of the failure to take reasonable precautions to protect against the
       specific risk created by an intentional tortfeasor. Negligence (or strict liability)
       is determined in accordance with governing rules about tortious conduct, but
       this Section only applies if the risk that makes the tortfeasor negligent or
       strictly liable is the failure to take precautions against an intentional tort. When
       a person’s unrelated tortious conduct and an intentional tortfeasor’s acts
       concur to cause harm to another, the rules of joint and several liability
       provided in the applicable Track (A-E) govern. For reasons explained in
       Comment b, this Section is limited to instances in which the person is liable
       because of the risk of an intentional tort and does not extend to duties to
       protect against another’s negligence. This Section does not determine when a
       party who fails to protect against the risk of an intentional tort is liable for
       failing to do so. Rather, the rule in this Section applies only when the
       governing law provides for such liability.


                                               17
                                  Illustration:

1. A is a guest at a hotel operated by B. B neglects to provide adequate door
locks on A’s room, as a result of which C, an intruder, gains access to A’s
room, assaults A, and steals A’s property. B is liable for the shares of
comparative responsibility assigned both to B and to C, because the risk that
made B’s conduct negligent was specifically the risk that someone would
assault A and steal A’s property. C is jointly and severally liable for all of A’s
damages. See § 12 (intentional tortfeasors). B’s right to contribution from C is
governed by § 23, Comment e. C’s right to contribution from B is governed by
§ 23 and Comment l.

The rule stated in this Section includes tortious acts of commission as well as
omission. Thus, if in Illustration 1, B had provided adequate door locks, but
negligently repaired the lock on A’s room, thereby enabling C to gain access to
A’s room, B would also be liable for C’s share of comparative responsibility.

                                      ***

        b. Rationale. The modification of joint and several liability and the
application of comparative responsibility to intentional tortfeasors create a
difficult problem. When a person is injured by an intentional tort and another
person negligently failed to protect against the risk of an intentional tort, the
great culpability of the intentional tortfeasor may lead a factfinder to assign the
bulk of responsibility for the harm to the intentional tortfeasor, who often will
be insolvent. This would leave the person who negligently failed to protect the
plaintiff with little liability and the injured plaintiff with little or no
compensation for the harm. Yet when the risk of an intentional tort is the
specific risk that required the negligent tortfeasor to protect the injured person,
that result significantly diminishes the purpose for requiring a person to take
precautions against this risk.

       A number of courts therefore have concluded that persons who
negligently fail to protect against the specific risk of an intentional tort should
bear the risk that the intentional tortfeasor is insolvent. The rule stated in this
Section similarly makes such persons liable for the intentional tortfeasor’s
share of comparative responsibility. The negligent person may assert a
contribution claim against the intentional tortfeasor, as provided in § 23,
Comment e.

       The method that most courts have employed to impose the risk of
insolvency of an intentional tortfeasor on a person who negligently fails to
protect the plaintiff is to refuse to permit assignment of a share of comparative

                                        18
       responsibility to the intentional tortfeasor in a suit against the negligent party.
       While this method accomplishes the same goal, it is a less desirable means
       than the rule provided in this Section, which makes the negligent party liable
       for both that party’s share as well as the intentional tortfeasor’s share of
       comparative responsibility. Including intentional tortfeasors in the assignment
       of comparative responsibility provides a system for resolving all claims in a
       single proceeding, including any contribution or indemnity claims that may
       exist among negligent, strictly liable, and intentional tortfeasors. See § 1,
       Comment c. Including intentional tortfeasors also permits appropriate
       crediting of the judgment in the case of partial settlements. See § 16. In
       addition, coupling a rule permitting assignment of comparative responsibility
       to intentional tortfeasors with the rule provided in this Section avoids the
       unfairness of holding a party whose negligence is wholly unrelated to the
       intentional tortfeasor liable for the share of comparative responsibility assigned
       to the intentional tortfeasor. See Illustration 2.

Restatement (Third) of Torts (2000) §14.

       In the present case, Santelli’s injury, i.e., his death, arose from both the intentional

criminal act of Pryor, and the negligent actions of Rahmatullah. Of the states that have

adopted comparative fault by statute, a majority of those states did not allow fault to be

allocated to an intentional wrongdoer, either by statute or judicial interpretation. Fox, Can

Apples be Compared to Oranges? A Policy Based Approach For Deciding Whether

Intentional Torts Should Be Included In Comparative Fault Analysis, 43 Val.U.L. Rev. 261,

274, and n77 (2008). Some states, including Indiana, allow for the allocation of fault to an

intentional tortfeasor. Id. at 274-75 and nn78, 79. A few states allow for the allocation of

fault to a non-party defendant. Brown and Morgan, Consideration of Intentional Torts in

Fault Allocation: Disarming the Duty to Protect Against Intentional Conduct, 2 Wyoming

L.Rev. 483, 498 and nn80, 82 (2002). Of the states that allow for allocation of fault to a non-

party, six states allow for the allocation of fault to a criminal defendant in a duty-to-protect

context and hold the negligent party who breached his duty to protect severally liable. Id.

                                               19
        Public policy considerations support our decision today to adopt the Restatement

(Third) of Torts § 14. “It is a well-established principle that damages are awarded to fairly

and adequately compensate an injured party” for his or her loss. Bader v. Johnson, 732

N.E.2d 1212, 1220 (Ind. 2000). If the allocation of fault to a criminal defendant reduces the

liability of the negligent defendant whose action or inaction allowed the harm to occur, as it

did here, the injured party will not be adequately compensated. In addition, the criminal

defendant who has been identified and convicted for his intentional act likely will be both

judgment proof and without insurance coverage from which the injured person could be

compensated. Further, the negligent business owner can insure against liability arising from

inadequate security. Combining the allocation of fault of the criminal defendant with the

negligent defendant imposes liability where there is insurability. Holding the negligent

proprietor liable as provided under § 14 also serves as a deterrent to breaching one’s very

duty.

        “When a trial court considers and grants a motion to correct error, even if done

belatedly, we perceive that such a decision will typically be correct on the merits and will

result in expeditious further proceedings, without an intervening appeal.”           Cavinder

Elevators, Inc. v. Hall, 726 N.E.2d at 288. Such was the case here. We agree with the trial

court’s conclusion that a new trial was warranted on the issue of the allocation of fault

because it was against the weight of the evidence. Our adoption of the Restatement (Third)

of Torts § 14 will better enable the jury to make its determination in a manner that will carry

out the goal of adequately compensating the injured party.

        We recognize that our Supreme Court has held that “the Act abrogates the old rule of

                                              20
joint and several liability in suits to which the Act applies.” Ind. Dept. of Ins. v. Everhart,

960 N.E.2d 129, 138 (Ind. 2012) (citing Huber v. Henley, 656 F. Sup. 508 (S.D. Ind. 1987));

but see, Control Techniques, Inc. v. Johnson, 762 N.E.2d 104 (Ind. 2002) (Dickson, J.,

dissenting). The joint and several liability component of § 14, however, is different.

Multiple defendants are joint tortfeasors if their independent negligent conduct proximately

caused an indivisible harm. Palmer v. Comprehensive Neurologic Servs., P.C. 864 N.E.2d

1093 (Ind. Ct. App. 2007). At common law, a plaintiff could sue any of the joint tortfeasors

to recover the total amount for the entire harm. Ind. Dept. of Ins. v. Everhart, 960 N.E.2d

129. In situations contemplated by Restatement (Third) of Torts § 14, we are not presented

with defendants charged with separate, independent acts of negligence. Instead, we are

presented here with one negligent defendant who breached a duty to prevent the foreseeable

intentional conduct of another defendant. In that situation, the joint and several liability rule

as a component of the very duty doctrine is appropriate and just.

                                               3.

       The Estate argues that the trial court erred by allowing the jury to allocate fault to

Santelli. The Estate contends that the evidence of how Pryor gained access to Santelli’s

room was insufficient to support the 1% allocation of fault to him. The Estate asserts that the

jury must have resorted to speculation in coming to that determination. We decline to reach

this issue, however, as the Estate has succeeded in obtaining a new trial on the issue of the

allocation of fault.

                                               4.



                                               21
       The Estate has raised the issue of the admissibility of the evidence of a police shootout

that had occurred at Rahmatullah’s motel six months prior to Santelli’s murder and claims

that the trial court abused its discretion by excluding the evidence. We address the issue

because of the likelihood that it will arise during the new trial on the allocation of fault.

Should the Estate seek to admit such evidence of prior criminal activity at Rahmatullah’s

motel in the new trial, such evidence would be relevant to the issue of the foreseeability of

criminal conduct occurring on those premises. See Schlotman v. Taza Café, 868 N.E.2d 518

(Ind. Ct. App. 2007) (look to prior similar incidents to determine if criminal act was

foreseeable).

       Judgment reversed and remanded.

DARDEN, J., and VAIDIK, J., concur.




                                              22